  Case 18-15368        Doc 36    Filed 10/12/18 Entered 10/15/18 11:54:15           Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                      )               BK No.:     18-15368
Eugenio Ferrer                              )
                                            )               Chapter: 13
                                            )
                                                            Honorable Pamela S. Hollis
                                            )
                                            )
                 Debtor(s)                  )
  ORDER DISMISSING CASE FOR UNREASONABLE DELAY AND FAILURE TO MAKE
                            PLAN PAYMENTS

               This matter coming on the Trustee's Motion to Dismiss, proper notice given and the
court being advised in the premises;



IT IS HEREBY ORDERED:

       1.     The above referenced case is dismissed pursuant to 11 U.S.C. Section 1307 (c).




                                                        Enter:


                                                                 Honorable Pamela S. Hollis
Dated: October 12, 2018                                          United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee

 801 Warrenville Road, Suite 650

 Lisle, IL 60532-4350

 (630-981-3888)
